Case: 12-3172     Document: 9     Page: 1    Filed: 10/04/2012




           NOTE: This order is nonprecedential.

  Wniteb ~tate~ (lCourt of §ppeaI~
      for tbe jfeberaI (lCircuit

              LAWRENCE ALAN LEVINE,
                    Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.


                         2012-3172


   Petition for review of the Merit Systems Protection
Board in case no. DE315H110517-I-1.


                       ON MOTION


                        ORDER
   The Department of the Army moves to recaption to
name the Merit Systems Protection Board as respondent
and for an extension of time for the Board to file its brief.

    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
Case: 12-3172        Document: 9   Page: 2   Filed: 10/04/2012




LAWRENCE LEVINE V. MSPB                                    2


the Board dismissed Levine's appeal for lack of jurisdiction.
 Thus, the Board is the proper respondent in this petition
for review.
      Accordingly,
      IT Is ORDERED THAT:
  ! The motions are granted. The revised official caption
is reflected above. The Board's responsive brief is due
within 21 days of the date of filing of this order.

                                     FOR THE COURT


      OCT 04 2012                     /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Lawrence A. Levine
    Matthew P. Roche, Esq.
    Lindsey Schreckengost, Esq.
s21